If Hamilton's will required his wife to sell and use her own property for her support before selling and using his, then the $500 obtained from the sale of his interest in the bank stock should not be allowed on her account; for at the time of the sale she was possessed of her homestead, inventoried after her death three *Page 86 
years later at $2,000, and also sprout land valued at something more than $500. The exception to the allowance of the $500 on the account therefore brings before us for interpretation the following sentence in Hamilton's will: "If at any time her property, including the income of said bequest, shall from any cause be so reduced as to be insufficient for her comfortable support, she is hereby authorized to sell so much of said property as her wants may require and apply the proceeds to her own maintenance." The appellee contends that by the words "if at any time her property" the testator meant and intended "if at any time her income"; and that Mary Jane could sell the testator's property and use the proceeds for her support before selling her own, if the income from her own and the testator's property became insufficient for her comfortable support.
The words used by the testator do not warrant such an interpretation. There is no ambiguity in the use of the word "property" by the testator. Its import is plain and distinct. Property does not mean income. It has been defined to be "the right of any person to possess, use, enjoy, and dispose of a thing." Wynehamer v. People, 13 N.Y. 378, 433; Smith v. Furbish, 68 N.H. 123, 144. "Income is that gain or recurrent benefit which proceeds from labor, business, or property." Webster's New Int. Dict., 1089. "If the meaning of the words he has used is clear, they must be adopted, whatever the inclination of the court may be." 1 Red. Wills 442; Perkins v. Mathes, 49 N.H. 107, 110. "When the language of a will is plain and unambiguous, no intention on the part of the testator is to be sought after other than the one so expressed." McAllister v. Hayes, 76 N.H. 108,111; Greenough v. Cass, 64 N.H. 326.
If the testator meant her income instead of her property, as the appellee contends, it is not easy to understand why he did not so state. When the word "property" was written, he evidently had income in mind and appreciated its meaning; for income is the third word after property, and it is there used understandingly. If he intended her income and not her property, it would have been the natural thing for him to have so expressed himself, especially in view of the fact that he uses income later in the same line. The apparent deliberate choice of the word "property" indicates that he meant literally what he said when he used that term.
If the words of the will were ambiguous and their meaning uncertain, evidence of the testator's intention to require his wife to sell and use her own property before selling his could be found in the testator's family relationship. Hamilton had three sons by his first *Page 87 
wife, to whom he gave one dollar each and what should be left of his estate after his wife's death. He desired his property that was not needed to support his wife to go to his own children; and to enhance the probability of their receiving any of it, he provided that his wife should not sell and use his property until she had sold and used her own. This provision could work no hardship upon her, for she could dispose of and expend all of his property for her support, if her wants required it, after she had expended her own. It would simply prevent her from disposing of his property and retaining her own to go at her death to her heirs or devisees — a result that the testator apparently desired to avoid, as he naturally would, considering that he had three children and his wife none. What the relations of Mary Jane were with the sons of her husband, that might have influenced him in making his will and thus have been evidence of his intention, do not appear, except that she sold her sprout land, and after paying some debts, instead of using the balance for her support, she bought a piece of real estate and gave it to her own relatives.
The appellee calls attention to this clause, "shall from any cause be so reduced as to be insufficient for her comfortable support," and says it is very peculiarly worded, if the testator intended to bind his wife to use her principal for her support before she could sell any of his. It is true that the clause is not well drawn. More apt and appropriate words might have been used than "reduced" and "insufficient." But it was the testator's way of saying that when his wife's property was exhausted and the income from his would not support her, then she might sell and use his property. When we speak of one in reduced circumstances, we mean that he is impoverished, in want, that he has no property. It was evidently in this sense that the word "reduced" was used by the testator.
The testator authorized his wife "to sell so much of said property as her wants may require." "Said property," as written, refers grammatically to her property. This is manifestly an error, as the testator by the words "said property" intended his property, and it is construed that "said property" means "my said property." Such an error is corrected to effectuate the intention of the testator. Hall v. Blodgett, 70 N.H. 437; Peaslee v. Rounds, 77 N.H. 544.
The appellant's second exception is to the allowance of $100 paid by Mary Jane, as executrix of Hamilton's estate, for a monument erected at his grave. The statute provides that "administrators of estates actually solvent may erect suitable monuments at the graves *Page 88 
of the testators or intestates, and the reasonable expense thereof shall be allowed them on settlement of their accounts." P. S., c. 189, s. 19. The appellant relies upon Lund v. Lund, 41 N.H. 355, to sustain his exception. This case was an appeal from the probate court to the supreme judicial court, and one of the reasons for the appeal was that the administrator had paid an excessive amount for a monument erected at the grave of the intestate. The property of the estate was about $3,000 in value. The court decided that the amount paid for the monument was excessive and refused to allow it on the account. In the opinion the following statement was made: "We think that in estates of the amount of this, a proper rule should be that the administrator should furnish stones or monuments at an expense varying from fifteen to thirty dollars — not to exceed the latter sum in any case; and that this is all that should be allowed in the present case."
The decision of the court was simply a finding of fact that the monument was unsuitable in that it was too expensive. It is true the court states in the opinion what the rule as to the expense of monuments ought to be in similar cases, and that it should not exceed a certain amount. This statement, however, was really gratuitous. The only questions before the court under the statute were as to the suitableness of the particular monument and the reasonableness of its price. The decision, being one of fact, does not control or affect the findings of fact in other like cases. Whether a monument is suitable and the price reasonable must be determined. in each case by a consideration of all the circumstances when the case is presented; and the fact that it had been found in some previous case that a monument was unsuitable or the price unreasonable would be of very little aid in reaching a decision. The amount of property left by the testator or intestate at whose grave the monument is erected, his position and standing, and the location of the monument, are the principal circumstances to be considered in determining its suitability and the reasonableness of the expense. The trial court in this case has found, in effect, that the monument was suitable and the expense thereof reasonable, and these findings of fact cannot be disturbed. Mooney v. Railroad, 65 N.H. 670; Pinkham v. Glover, 69 N.H. 463.
The first exception is sustained and the second exception is overruled.
Case discharged.
All concurred. *Page 89